FILE COPY




                                CAUSE NO. 12-14-00044-CR
                               IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


SHAKEITHA CARTWRIGHT,                          }       APPEALED FROM 273RD
APPELLANT

V.                                             }       DISTRICT COURT IN AND FOR

THE STATE OF TEXAS,                            }       SHELBY COUNTY, TEXAS
APPELLEE

                                      PER CURIAM ORDER

       The Court, having reviewed Appellant’s motion for rehearing and the State’s objection to
the motion, is of the opinion that further briefing, including appropriate citations to authorities, is
necessary.
       IT IS THEREFORE ORDERED that Appellant, on or before twenty (20) days from the
date of this Order, shall submit briefing to the Court addressing the merits of the following
objection made by the State:

               The argument that the trial judge could not read and rely on the prior
       recorded testimony at the initial Jackson v. Denno (art. 38.22, TEX. CODE CRIM.
       PROC.) hearing was waived because defense trial counsel expressly consented to
       the trial judge reading the prior record to make his voluntariness determination.
       (RR, V. 4, P. 144-146 (agreement of parties)); RR, V. 5, P. 9-10 (defense attorney
       inquiry to Court about whether the Court had finished reading prior Jackson v.
       Denno record); RR, V. 5, P. 193 (agreement of parties)).

       IT IS FURTHER ORDERED that the State, on or before twenty (20) days after the date
Appellant’s briefing is filed in this Court, shall file a response to Appellant’s further briefing.
       IT IS FINALLY ORDERED that the appeal is abated and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket upon the earlier of the
State’s filing its response to Appellant’s briefing, or further order of this Court.
                                                                                FILE COPY


       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
25th day of September 2015, A.D.
                                                PAM ESTES, CLERK
                                                12TH COURT OF APPEALS


                                                By: ________________________________
                                                Katrina McClenny, Chief Deputy Clerk